280 S.W.3d 795 (2009)
STATE of Missouri, Respondent,
v.
Harvey L. JOHNSON, Appellant.
No. ED 91527.
Missouri Court of Appeals, Eastern District, Division Three.
April 21, 2009.
Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster, Mary H. Moore, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.


*796 ORDER

PER CURIAM.
Harvey L. Johnson ("defendant") appeals the judgment on his conviction of assault in the second degree and armed criminal action. Defendant claims the trial court erred in striking a member of the venire for cause.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).